UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.000-52020 ASIAN TRENDS MEDIA HOLDINGS, INC. ( Exact name of small business issuer as specified in its charter) NEVADA 90-0201309 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) Suite 1902, 19th Floor Tower II, Kodak House Quarry Bay Hong Kong n/a (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 852-2192-4805 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days Yes oNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer o Accelerated filero (do not check if smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo o State the number of shares outstanding of each of the issuer’s classes of common equity, as of June 30, 2012, are as follows: Class of Securities Shares Outstanding Common Stock, $0.001 par value 81,912,000 shares Transitional Small Business Disclosure Format (check one): Yeso No o TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1 Financial Statements Unaudited Condensed Consolidated Balance Sheets, June 30, 2012 and December 31, 2011 Unaudited Condensed Consolidated Statements of Operations and Comprehensive Income for the Six Months ended June 30, 2012 and 2011 Unaudited Condensed Consolidated Statements of Cash Flows for the Six Months ended June 30, 2012 and 2011 Notes to the Unaudited Condensed Consolidated Financial Statements Item 2 Management’s Discussion and Analysis or Plan of Operation Item 3 Quantitative and Qualitative Disclosures about Market Risk Item 4 Controls and Procedures PART II – OTHER INFORMATION Item 1 Legal Proceedings Item 2 Unregistered Sales Of Equity Securities And Use Of Proceeds Item 3 Defaults Upon Senior Securities Item 4 [Removed and Reserved] Item 5 Other Information Item 6 Exhibits SIGNATURES PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ASIAN TRENDS MEDIA HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS June 30, (Unaudited) December 31, (Audited) ASSETS CURRENT ASSETS Accounts receivable Total current assets PROPERTY, PLANT & EQUIPMENT, NET - TOTAL ASSETS $ $ LIABILITIES AND EQUITY LIABILITIES CURRENT LIABILITIES Accounts payable Accrued expenses and other payables Advances from shareholder Notes payable Total current liabilities LONG-TERM LIABILITIES - - TOTAL LIABILITIES $ $ SHAREHOLDERS’ EQUITY Common stock, Par value $0.001, 225,000,000 shares authorized; $0.01 par value; 81,912,000 shares issued and outstanding as of June 30, 2012 and December 31, 2011, respectively Additional paid in capital Accumulated deficits ) ) TOTALSHAREHOLDERS’ EQUITY ) ) TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See accompanying notes to the condensed consolidated financial statements ASIAN TRENDS MEDIA HOLDINGS, INC CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) Three months ended June 30, Six months ended June 30, CONTINUING OPERATIONS REVENUES $
